Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference number 6 (it appears the panels are labeled “6” in the drawings and “4” in the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
at para. [0099] and [0101], “telescoping base 26a” should read “telescoping base 26” to be consistent with earlier terminology and numbering (see e.g., para. [0095]);
at para. [0128], “the brace 190” should read “the brace 187”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. 5,439,152 to Campbell (hereinafter, “Campbell”).
Regarding claim 1, Campbell discloses a transport container (rack 10, Fig. 2) for carrying one or more generally planar objects (rack 10 is capable of carrying one or more planar objects), the transport container (rack 10) comprising: a base (legs 12, 30, Fig. 3) configured to support the one or more generally planar objects (legs 12, 30 are capable of supporting one or more planar objects); and opposing first and second side walls (walls defined by rails 60, 80, Fig. 2) operatively connected to the base (Fig. 2), at least one of the first and second side walls (walls defined by rails 60, 80) movable between an extended position and a contracted position (col. 5, ll. 66-68), wherein the transport container has a first width between the first and second side walls when said at least one of the first and second side walls is in the extended position (a first width is defined between rails 60, 80 when the base leg is set in an extended position, see Fig. 2; col. 5, ll. 66-68) and a second width between the first and second side walls when said at least one of the first and second side walls is in the contracted position (a second width is defined between rails 60, 80 when the base leg is set in a contracted position, i.e., the pin 50 is in a different hole, see Fig. 2; col. 5, ll. 66-68), the second width different from the first width (the first and second widths are different when the pin 50 is in different holes, see Fig. 2; col. 5, ll. 66-68); wherein the first and second side walls (walls defined by rails 60, 80) are movable between a deployed position and a collapsed position (walls defined by rails 60, 80 are configured to fold down, col. 7, ll. 61-66; Fig. 5), wherein the transport container has a first height (height from base to rack 124, Fig. 2) when the first and second side walls are in the deployed position (see Fig. 2) and a second height (total height of rack 10 in the stowed configuration with walls folded down, see col. 7, ll. 61-66) different than the first height when the first and second side walls are in the collapsed position (second height is different from first height, see col. 7, ll. 61-66; Fig. 5).
Regarding claim 2, Campbell further discloses the first and second side walls (walls defined by rails 60, 80) are each movable between the extended position and the contracted position (walls each move with respect to one another between the extended and contracted positions, see Fig. 2).
Regarding claim 3, Campbell further discloses the first and second side walls (walls defined by rails 60, 80) are configured to move in opposite directions when moving between the extended position and the contracted position (walls move in opposite directions with respect to one another between the extended and contracted positions, see Fig. 2).
Regarding claim 4, Campbell further discloses the first and second side walls (walls defined by rails 60, 80) are rotatably coupled to the base (Fig. 5) for rotation between the deployed position and the collapsed position (Fig. 5).
Regarding claim 6, Campbell further discloses the first and second side walls (walls defined by rails 60, 80) each include at least one retainer (braces 80, 82, Fig. 2) movable between a coupling position (Fig. 2) and a release position (braces 80, 82 are released when rack is in stowed configuration, see Fig. 5),5135193152.0007PATENT wherein, when the at least one retainer (braces 80, 82) is in the coupling position (Fig. 2), the at least one retainer (braces 80, 82) couples a corresponding side wall (walls defined by rails 60, 80) to the base (legs 12, 30), and wherein, when the at least one retainer (braces 80, 82) is in the release position (stowed configuration, Fig. 5), the corresponding side wall (walls defined by rails 60, 80) is free to move from the base (see Fig. 5; col. 6, ll. 27-37).
Regarding claim 7, Campbell further discloses the first and second side walls (walls defined by rails 60, 80) extend generally perpendicular (see Fig. 2) to the base (legs 12, 30, Fig. 3) in the deployed position (Fig. 2).
Regarding claim 8, Campbell further discloses the first and second side walls (walls defined by rails 60, 80) extend generally parallel (Fig. 5) to the base in the collapsed position (Fig. 5).
Regarding claim 9, Campbell further discloses at least one of the first and second side walls (walls defined by rails 60, 80) includes a locator (pivotal connection between base and side walls, see Fig. 5) configured to engage the base when the at least one of the first and second side walls is at one of a plurality of discrete positions (pivotal connection engages the base, see Fig. 5).
Regarding claim 10, Campbell further discloses at least one of the first and second side walls (walls defined by rails 60, 80) includes a locator (braces 82, Fig. 2), and the base defines a plurality of locator recesses (holes in base that receive nuts to secure braces 82, Fig. 2; col. 6, ll. 25-46) sized and shaped to receive the locator (brace 82) such that the at least one of the first and second side walls (walls defined by rails 60, 80) is configured to move at discrete increments between the extended position and the contracted position (side walls move between upwardly extended position and stowed position, see col. 6, ll. 25-46).
Regarding claim 11, Campbell further discloses a first brace (braces 80, Fig. 2) configured to secure the first side wall (wall adjacent braces 80, Fig. 2) in the deployed position (see Fig. 2) and a second brace (braces 82, Fig. 2) configured to secure the second side wall (wall adjacent braces 82, Fig. 2) in the deployed position (see Fig. 2).
Regarding claim 12, Campbell further discloses first and second braces (braces 80, 82, Fig. 2) movable between a bracing position (Fig. 2) and a stowed position (Fig. 5, see col. 6, ll. 25-46), wherein, when the first and second braces (braces 80, 82) are in the bracing position (Fig. 2), the first and second side walls (walls defined by rails 60, 80) are restricted from moving between the collapsed position and the deployed position (Fig. 2, col. 6, ll. 25-46), and wherein, when the first and second braces (braces 80, 82) are in the stowed position (see Fig. 5), the first and second side walls (walls defined by rails 60, 80) are free to move between the collapsed position and the deployed position (Fig. 5, col. 6, ll. 25-46).
Regarding claim 14, Campbell further discloses first and second braces (braces 80, 82, Fig. 2) movable between a bracing position and a stowed position (col. 6, ll. 25-46), wherein the first and second braces (braces 80, 82) engage the base in the bracing position (Fig. 2).
Regarding claim 15, Campbell further discloses at least one of the first and second braces (braces 80, 82) move with a respective at least one of the first and second side walls (walls defined by rails 60, 80) as the respective at least one of the first and second side walls (walls defined by rails 60, 80) is moved (col. 6, ll. 25-46) between the extended position and the contracted position (braces 80, 82 move with respect to side walls as side walls move between positions, see Figs. 2, 5, col. 6, ll. 25-46).
Regarding claim 16, Campbell further discloses one or more supports (rack 124, Fig. 2) coupled to the first and second side walls (walls defined by rails 60, 80), the one or more supports (rack 124) configured to inhibit the one or more generally planar objects from moving in at least one of a rearward direction and a forward direction (racks 124 are capable of inhibiting a planar object from moving forward or rearward, see e.g., Fig. 2).
Regarding claim 17, Campbell further discloses one or more supports (rack 124, Fig. 2) coupled to the first and second side walls (walls defined by rails 60, 80), the one or more supports (rack 124) selectively movable in at least one of a rearward direction and a forward direction (rack 124 moves forward or rearward as the first and second side walls are moved between the extended and stowed positions, see e.g., Figs. 2, 5).
Regarding claim 19, Campbell discloses a transport container (rack 10, Fig. 2) for carrying one or more generally planar objects (rack 10 is capable of carrying one or more planar objects), the transport container (rack 10) comprising: a base (legs 12, 30, Fig. 3) configured to support the one or more generally planar objects (legs 12, 30 are capable of supporting one or more planar objects); and5335193152.0007PATENT first and second side walls (walls defined by rails 60, 80, Fig. 2) supported by the base (Fig. 2), at least one of the first and second side walls (walls defined by rails 60, 80) movable relative to the other of the first and second side walls (walls defined by rails 60, 80) to change a distance between the first and second side walls to conform the distance to a dimension of the one or more generally planar objects (a distance between the side walls changes when the pin 50 is moved to a different hole, see Fig. 2; col. 5, ll. 66-68); wherein the first and second side walls (walls defined by rails 60, 80) are movable between a deployed position (Fig. 2) and a collapsed position (Fig. 5), wherein in the deployed position (Fig. 2) the first and second side walls (walls defined by rails 60, 80) are generally upright (see Fig. 2) and wherein in the collapsed position (Fig. 5) the first and second side walls (walls defined by rails 60, 80) lay generally flat on the base (see Fig. 5).
Regarding claim 20, Campbell discloses a method of erecting a transport container (rack 10, Fig. 2) for carrying one or more generally planar objects (rack is used for carrying lumber, col. 7, ll. 48-50), the method comprising: moving first and second side walls (walls defined by rails 60, 80, Fig. 2) of the transport container (rack 10) from a collapsed position (stowed configuration, Fig. 5; col. 4, ll. 60-65; col. 5, ll. 32-38) in which the first and second side walls lie on a base of the transport container (Fig. 5) to a deployed position (Fig. 2; col. 5, ll. 32-38)) in which the first and second side walls are generally upright (Fig. 2); and moving one or both of the first and second side walls relative to the base (telescopic extension by moving pin 50, col. 5, ll. 61-68) to adjust a width between the first and second side walls (moving pin 50 adjusts a width between the side walls, see Fig. 2) to conform to a dimension of the one or more generally planar objects (side walls are extended for transporting objects, col. 7, ll. 45-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell.
Regarding claim 5, Campbell does not expressly disclose the first and second side walls are releasably coupled to the base. However, Campbell teaches that the rack 10 incorporates several resealable fasteners, such as rail pins 120 (col. 7, ll. 13-22) and threaded bolts (col. 6, ll. 36-40; col. 6, ll. 47-57). These fasteners facilitate storage and reconfiguration of the rack (see col. 7, ll. 45-56). Campbell further teaches that disassemble-able racks are known (col. 1, ll. 27-29).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the transport container of Campbell to have the first and second side walls releasably coupled to the base for the purpose of providing a more reconfigurable rack arrangement (see col. 7, ll. 45-56). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of U.S. Pat. 4,638,744 to Clive-Smith (hereinafter “Clive-Smith”).
Regarding claim 13, Campbell further discloses first and second braces (braces 80, 82, Fig. 2) movable between a bracing position (Fig. 2) and a stowed position (Fig. 5).
Campbell does not expressly disclose the first and second side walls each define a brace recess sized and shaped to receive a respective one of the first and second braces when the first and second braces are in the stowed position.
Clive-Smith teaches a transport container having a pair of side walls that are movable between a collapsed position and a deployed position (Abstract). Clive-Smith teaches the container includes braces (latching element 28, Figs. 3-6) that are movable between a bracing position (Fig. 4) and a stowed position (Fig. 5). Clive-Smith teaches that the side walls define a brace recess (space between 19 and 20 that receives element 28, Fig. 3; col. 8, ll. 5-16). Clive-Smith further teaches that this arrangement facilitates collapsing and erecting the container manually and maintaining the folded container in the folded position (col. 1, ll. 31-43).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the transport container of Campbell to have brace recess sized and shaped to receive the first and second braces as taught by Clive-Smith for the purpose of increasing the ease of collapsing the container and maintaining the collapsed container in the folded position, as recognized by Clive-Smith (see col. 1, ll. 34-43).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of U.S. Pat. 5,076,457 to Marovskis (hereinafter, “Marovskis”).
Regarding claim 18, Campbell further discloses at least one of the first and second side walls (walls defined by rails 60, 80) has an upper surface (top rail 124, Fig. 2).
 Campbell does not expressly disclose the upper surface having at least one projection, and the base has a lower surface defining at least one recess sized and shaped to receive the at least one projection.
Marovskis teaches a folding crate having a pair of side walls that are movable between a collapsed position and a deployed position (Abstract, Fig. 1). Marovskis teaches that an upper surface of the side walls have projections (49, 52, Fig. 1). Marovskis teaches that the base (bottom 22, Fig. 1) has a lower surface with a recess (aperture 48, Fig. 1). Marovskis teaches that the recess (aperture 48) is sized and shaped to receive the projection (49; col. 5, ll. 58-63). Marovskis further teaches that the recess locks the side wall in the folded position (col. 5, ll. 58-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the transport container of Campbell to have at least one projection on an upper surface of at least one of the side walls and at least one recess on the base to receive the projection as taught by Marovskis for the purpose of locking the side wall in the folded position, as recognized by Marovskis (col. 5, ll. 58-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2015/020109 to Kuroki discloses a cargo container having side walls that are movable between an extended position and a contracted position and a side wall movable between a deployed position and a collapsed position (Fig. 1).
DE 20117881 discloses an expandable pallet having first and second side walls that are movable between an extended position and a contracted position (Figs. 1, 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731